         Case 1:14-cv-03809-MBH Document 3 Filed 08/22/19 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * *                 *
  ALEXANDER AND DAISY                         *
  STURDIVANT,                                 *
                                              *
                                              *         Nos. 14-38L; 14-3809L
                         Plaintiffs,          *         Filed: August 22, 2019
  v.                                          *
                                              *
  UNITED STATES,                              *
                                              *
                         Defendant.           *
                                              *
  * * * * * * * * * * * * * *
                             ORDER

        The court is in receipt of plaintiffs’ motion to voluntarily dismiss certain plaintiffs’
claims in the case of Wilhelmean Brown, et al. v. United States, Case No. 14-38L,
including the above-captioned plaintiffs. The claims associated with the above-captioned
plaintiff are, hereby, SEVERED from the case of Wilhelmean Brown, et al. v. United
States, Case No. 14-38L, and shall be reorganized, for case management purposes, into
the above-captioned case, Alexander and Daisy Sturdivant v. United States, and
assigned Case No. 14-3809L. The court DISMISSES WITH PREJUDICE the property
claims of Alexander and Daisy Sturdivant. As there is no just reason for delay, the Clerk’s
Office shall enter immediate JUDGMENT consistent with this Order, pursuant to RCFC
54(b). As the Order disposes of all properties of the named plaintiffs, Case No. 14-3809L
shall be CLOSED. Neither the dismissal of the claims of the plaintiffs herein nor the entry
of judgment by the Clerk’s Office shall affect this court’s jurisdiction over the remaining
plaintiffs and properties in the case of Wilhelmean Brown, et al. v. United States, Case
No. 14-38L



       IT IS SO ORDERED.
                                                           s/Marian Blank Horn
                                                           MARIAN BLANK HORN
                                                                    Judge
